Citation Nr: 0724029	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  05-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
respiratory disability, to include allergic phenomenon, also 
claimed as an undiagnosed illness resulting from Gulf War 
Service.  

2.  Entitlement to service connection for a respiratory 
disability, to include allergic phenomenon, also claimed as 
an undiagnosed illness resulting from Gulf War Service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and B. F. 

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1969 to September 
1993.  

This matter comes before the board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  

With regard to the veteran's claim of service connection for 
a respiratory disability, to include as a result of allergic 
phenomenon, it has been held that the Board is under a legal 
duty in such cases to determine if there was new and material 
evidence submitted, regardless of the RO's actions. Jackson 
v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, 
the Board has phrased the issues as whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for a respiratory disability, to 
include allergic phenomenon, also claimed as an undiagnosed 
illness resulting from Gulf War Service.

The issue of entitlement to service connection for a 
respiratory disability, to include allergic phenomenon, also 
claimed as an undiagnosed illness due to Gulf War service is 
remanded to the Appeals Management Center (AMC).


FINDINGS OF FACT

1.  The RO denied service connection for an allergic 
phenomenon claimed as a respiratory condition, in an April 
1996 rating determination.  The veteran was notified of this 
decision later that month and did not appeal.  Thus, the 
decision became final.

2.  Evidence received since the denial of service connection 
for an allergic phenomenon, also claimed as a respiratory 
condition, in April 1996 raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection 
for an allergic phenomenon, also claimed as a respiratory 
condition, is final.  38 U.S.C.A. § 7105 (c) (West 2002).

2.  Evidence received since the April 1996 determination is 
new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision on 
the issue decided in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.


New and Material-Service Connection

For purposes of this appeal new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2006).

In April 1996, the RO denied service connection for an 
allergic phenomenon.  In denying service connection, the RO 
noted that service medical records showed that the veteran 
was treated for a viral syndrome with possible secondary 
bronchitis with x-rays consistent with pneumonitis in June 
1977.  The RO also observed that in January 1991, the veteran 
was seen with bronchitis and that he was seen with a 
persistent cough in December 1991.  In January 1992, the 
veteran was seen with possible bronchial spasm and in May 
1992 for a history of cough.  In June 1993, the veteran 
reported having complaints of chronic intermittent cough 
since his return from the Gulf War, with no other symptoms 
being noted.  The RO noted that the veteran was evaluated for 
potential asbestos exposure during active duty and that he 
related having worked about the ship in areas where he may 
have been exposed.  

The RO observed that at the time of a March 1993 VA 
examination, the veteran had a negative chest x-ray.  
Physical examination was clear to auscultation and percussion 
and there was no shortness of breath on exercise during the 
physical examination.  A diagnosis of history of respiratory 
problems not noted on physical examination was rendered.  The 
RO also noted that treatment reports from September 1994 to 
June 1995 were negative for treatment or diagnosis of a 
respiratory disease.  The RO further indicated that a 
September 1995 VA examination showed that chest x-rays, 
paranasal sinuses, and pulmonary function tests were all 
normal with no evidence of any malignant disease.  The 
examiner stated that the whole clinical picture pointed 
toward some kind of allergic phenomenon in the upper 
respirator tract.

The RO denied service connection for an allergic phenomenon 
as the VA examination showed no malignant disease, and as 
chest x-rays, paranasal sinuses, and pulmonary function tests 
were all normal, with the absence of evidence of record 
showing a diagnosis of a respiratory disease.  

In July 2003, the veteran reported that he came down with 
respiratory problems related to his service in Operation 
Desert Storm.  He noted that he was seen in service many 
times for respiratory problems.  He stated that he was 
exposed to oil fire smoke while serving aboard the USS 
Eisenhower during the Gulf War.  

Treatment records received subsequent to the April 1996 
rating determination include VA treatment records showing 
chronic sinus congestion and persistent allergic rhinitis.

In an April 2004 statement in support of claim, the veteran's 
wife indicated that she had been married to the veteran for 
almost thirty years and knew him a few years before that.  
She reported that she saw no problems with the veteran's 
respiratory system until he went over to Desert Storm in 
September 1991.  She noted that the veteran came back in 
April 1992 and since that time he had shown all types of 
problems from wheezing, to mucous running out his nose, to 
having problems breathing, and having to clearing his chest 
because of pressure.  The veteran's wife stated that he would 
cough and some type of mucous would come out.  She indicated 
that this had been constant off and on from the time that the 
veteran came back from Desert Shield.  She reported that it 
would change with the seasons but stated that he always had 
some type of problem.  The veteran's wife noted that she had 
been around him for over 20 years prior to his going to 
Desert Storm and that he had never had these types of 
problems.  

In his April 2005 notice of disagreement, the veteran 
indicated that he contracted a head and cold condition aboard 
the USS Eisenhower and that this had been going on since that 
time.  He noted that he had been receiving treatment for this 
condition since service.

In a March 2007 statement in support of claim, B. D. 
indicated that he had known the veteran since 1999 and that 
he saw him at least three to five times per week.  He stated 
that the veteran was always having a respiratory problem, 
which consisted of coughing, wheezing, having mucous, or 
having drainage from his nose.  He reported that this 
occurred year round.  B. D. stated that it was like the 
veteran could never get over a nagging cold.  

At the time of his March 2007 hearing, the veteran testified 
that when he entered the service he did not have any type of 
asthma problem.  He reported that his respiratory problems 
started in 1991.  The veteran noted that following a workout 
in the gym he developed a bad cold.  He stated that he went 
to sick bay and that he was given inhalers and other types of 
pills.  The veteran stated that following his cold he would 
go to sick bay about every ten days.  He indicated that they 
would change his medication on occasion.  The veteran 
reported that he was receiving treatment for allergic 
rhinitis.  His twin brother testified that all their health 
problems were very similar except that the veteran had 
developed respiratory problems after being in Desert Storm.  
The veteran testified that he had had black smoke falling on 
him from the oil fires while in the Arabian Sea.  He also 
noted being exposed to ash that came back from planes that 
landed on the flight deck.  

The newly added evidence includes treatment records 
demonstrating continuing problems with sinus congestion, 
including a diagnosis of persistent allergic rhinitis being 
rendered on numerous occasions.  The Board further notes that 
the veteran's March 2007 testimony provides greater detail 
about the continuity of symptomatology of his 
sinus/respiratory symptoms since his separation from service.  
The continuity of symptomatology is bolstered by the 
statements received from B. D. and the veteran's wife, and 
the testimony of his brother at his March 2007 hearing. 

The basis for the previous denial was the absence of a 
diagnosis showing any type of allergic/respiratory disorder.  
The new evidence relates to previously unestablished elements 
of the claim-a current disability and a link between the 
current disability and service.  38 C.F.R. § .156(a).  
Therefore, the veteran's claim for an allergic/respiratory 
disorder is reopened.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a respiratory disorder, also 
claimed as an allergic phenomenon, to this extent only, the 
appeal is granted.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability; the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).

As just discussed, the veteran has provided competent 
testimony as to current allergic/respiratory symptoms and a 
continuity of symptomatology between the current disability 
and service.  His testimony is sufficient to trigger VA's 
duty to provide an examination.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).  An examination is needed to 
determine whether the veteran has a current disability and, 
if so, whether the disability is related to service.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current 
respiratory/allergic disorder, to include 
sinusitis and allergic rhinitis.  All 
necessary tests and studies should be 
performed and all findings should be 
reported in detail.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.

The examiner should be requested to state 
whether it is at least as likely as not 
that the veteran has objective 
indications of the claimed symptoms and, 
if so, whether the symptoms are 
attributable to a "known" clinical 
diagnosis.  The examiner should then 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that the veteran's symptoms/identified 
disabilities are attributable to his 
service, including as a result of his 
being in the Persian Gulf.  The rationale 
for all opinions expressed should be set 
forth.

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


